DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A corresponding to claims 1-26 in the reply filed on 05/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is indefinite as it is missing a period and therefore the full scope of the claim cannot be determined and the claim is indefinite.
	Claim 26 is indefinite as it is not clear structural how the passage extends at a second end from a second opening at the first face as claimed. Looking to the disclosure this appears to be a typographical error as there is no second opening at the first face. It’s therefore not clear if the second opening has a second beveled entryway at the second face or at the first face and the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12, 16, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 8,021,618).
	Regarding claim 1, Cooper (US 8,021,618) teaches an appliance air freshener (Abstract) comprising: a frame (Figs. 1-14 fragrance and auditory emission apparatus 30) defining: an enclosure having a first face, a second face opposite and spaced from the first face, the first face and the second face forming an outer perimeter of the enclosure (frame 32 with front and back sides and a square-shaped outer perimeter), and a passage located within and spaced from the outer perimeter and extending along a passage axis from the first face to the second face (central aperture 53 of audible signal device 50, see fig. 12); and an air freshener medium located within the enclosure (fragrance media; Column 44-62).
	Regarding claim 2, Cooper further teaches the first face extends in a first plane, the second face extends in a second plane, and the first plane and the second plane are parallel to one another (Fig. 6 shows the frame is a rectangular prism).
	Regarding claim 3, Cooper further teaches a sidewall extending from the first face to the second face at the outer perimeter of the enclosure (Fig. 6 shows this sidewall).
	Regarding claim 8, Cooper further teaches the first face and the second face each comprise one or more respective openings through the frame (Fig. 4 and 5 show this).
	Regarding claim 12, Cooper further teaches the frame comprises a unitary plastic structure (Column 4 lines 45-53 discloses plastic).
	Regarding claim 16, Cooper further teaches the passage is attached to the outer perimeter of the enclosure by one or more ribs (Ribs 37 and 38 labeled in fig. 4).
	Regarding claim 19, Cooper further teaches the passage is located at a geometric center of the outer perimeter (Shown in fig. 5).
	Regarding claim 20, Cooper further teaches the passage comprises a first perimeter portion and a second perimeter portion facing and parallel to the first perimeter portion (Fig. 4 and 5 show bridge with two opposite and parallel faces).
	Regarding claim 21, Cooper further teaches the first perimeter portion and second perimeter portion comprise opposite sides of a rectangular perimeter surface (bridge comprises two opposite perimeters that are rectangular shaped).
	Regarding claim 22, Cooper further teaches the passage extends from a first opening at the first face to a second opening at the second face (best seen in fig. 12).
	Regarding claim 23, Cooper further teaches the first opening comprises a perimeter having at least two first points positioned on a first line, and at least two second points positioned on a second line that is parallel to and spaced from the first line (Fig. 11 shows the circular opening, which has points on two opposed and parallel lines as the lines and points are not herein interpreted as structural features but geometric descriptors).
	Regarding claim 24, Cooper further teaches the passage comprises a first portion permanently secured to the first face (Arm 37, Fig. 4) and a second portion permanently secured to the second face (Arm 38, Fig. 4), and a connector joining the first portion to the second portion (bridge 40, Fig. 4). The examiner notes these features have been cited in different claim rejections as corresponding to different claim features but claim 24 does not depend from any of them and thus the rejection remains consistent in mapping.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 8,021,618).
 Regarding claim 4, Cooper teaches all the limitations of claim 3 and further teaches the sidewall comprises a first end wall and a second end wall on either side in a longitudinal direction, but appears to be silent with regards to an elongated outer perimeter in a longitudinal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that outer perimeter is elongated in longitudinal direction such that the device is rectangular to arrive at the claimed invention. One would have been motivated to do so as the mere change in shape or relative dimensions of a claimed invention does not patentably distinguish the claimed invention from the prior art device unless the particular configuration is found to be significant. MPEP 2144.04(IV)(A)-(B).
Regarding claim 5, Cooper teaches all the limitations of claim 4, but appears to be silent with regards to a concave outer surface.
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that the second end wall comprises a concave curved outer surface as viewed along the passage axis. One would have been motivated to do so as the mere change in shape or relative dimensions of a claimed invention does not patentably distinguish the claimed invention from the prior art device unless the particular configuration is found to be significant. MPEP 2144.04(IV)(A)-(B)

Claim(s) 6, 9-10, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 8,021,618) as applied to claims 1-3, 8, 12, 16, and 19-24 above and further in view of Pitzen (US 6,126,707).
Regarding claim 6, 9, and 13, Cooper teaches all the limitations of claim 4 but appears to be silent with regards to a pleated sheet with pleats folded in a direction perpendicular to the longitudinal direction.
Pitzen (US 6,126,707) teaches an air filter module comprising a pleated sheet folded in a direction perpendicular to an elongated longitudinal direction (Figs. 7-9 sheet 59). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that the filter medium comprises a pleated sheet as taught by Pitzen to arrive at the claimed invention. One would have been motivated to do so in order to construct the filter media according to means known as effective in the art to arrive at an improved device. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 10, Cooper further teaches the filter media has an opening surrounding the passage (Fig. 9 aperture 83).

Claim(s) 7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 8,021,618) as applied to claims 1-3, 8, 12, 16, and 19-24 above and further in view of Chezik (US 2008/0064319).
Regarding claim 7, Cooper teaches all the limitations of claim 3 appears to be silent with regards to one or more openings in the sidewall.
Chezik (US 2008/0064319) teaches an air filter comprising a sidewall with a plurality of holes therethrough (Fig. 3 cover 110 with holes 118 and Fig. 14 cover 10 with holes 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that there is at least one hole in the sidewall as taught by Chezik to arrive at the claimed invention. One would have been motivated to do so to allow further airflow therethrough. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 17, Cooper teaches all the limitations of claim 16, but appears to be silent with regards to the one or more ribs being only on the first face.
Chezick teaches an air filter with a first face and a second face parallel and spaced from one another attaching a filter medium therewithin (Figs. 9 lattice 98 and base 42) wherein the one or more ribs are only on the first face (Only lattice 98 has ribs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that the ribs are only located on one face as taught by Chezick to arrive at the claimed invention. One would have been motivated to do so to construct the device according to known means to arrive at a successfully operable device. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 18, Chezick further teaches one or more of the ribs extends from a midpoint of each of the four sides (Fig. 7 shows this).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 8,021,618) in view of Pitzen (US 6,126,707) as applied to claim 9 above and further in view of Chezik (US 2008/0064319).
Regarding claim 11, Cooper in view of Pitzen teaches all the limitations of claim 9 but appears to be silent with regards to openings in the sidewall. Chezik (US 2008/0064319) teaches an air filter comprising a sidewall with a plurality of holes therethrough (Fig. 3 cover 110 with holes 118 and Fig. 14 cover 10 with holes 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that there is at least one hole in the sidewall on opposite ends in the first direction of the plurality of pleats as taught by Chezik to arrive at the claimed invention. One would have been motivated to do so to allow further airflow therethrough. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 8,021,618) as applied to claims 1-3, 8, 12, 16, and 19-24 above and further in view of Mauzerall (US 2020/0030470).
Regarding claim 14, Cooper teaches all the limitations of claim 1, but appears to be silent with regards to a housing and lid portion configurable between an open and closed portion using a unitary hinge.
Mauzerall (US 2020/0030470) teaches a filter component comprising a housing and a lid configurable between an open and closed position (Figs. 46B-46F, Filter 432 with filter seal assembly 450 abutted against container 105, with a hinge assembly; Paragraph [0156]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that the frame comprises a housing with a lid portion configurable between an open and closed position as taught by Mauzerall to arrive at the claimed invention. One would have been motivated to do so to successfully retain the filter medium as desired according to known effective means. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 15, Cooper in view of Mauzerall teaches all the limitations of claim 14 but appears to be silent with regards to a unitary plastic structure. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper in view of Mauzerall such that the housing and hinge are both unitary to arrive at the claimed invention. One would have been motivated to do so as the courts have held that the use of a one piece construction instead of the multi-piece structure would be merely a matter of obvious engineering choice. MPEP 2144.04(V)(B). 

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 8,021,618) as applied to claims 1-3, 8, 12, 16, and 19-24 above and further in view of Wikipedia (NPL 2017).
Regarding claim 25, Cooper teaches the passage extends at a first end from a first opening at the first face towards the second face (see the rejection of claim 1 above) appears to be silent with regards to a beveled edge. 
Wikipedia (NPL 2017) teaches that beveled edges are useful for softening edges for the sake of wear resistance and safety (First paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cooper such that the first opening is beveled at the entryway to arrive at the claimed invention. One would have been motivated to do so in order to construct the piece with greater wear resistance and safety. 
Regarding claim 26, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the second entryway at the second opening to be beveled to arrive at the claimed invention. See the rejection of claim 25 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799           

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799